Title: From George Washington to William Fitzhugh, 15 November 1754
From: Washington, George
To: Fitzhugh, William



To Colo. William Fitzhugh.Dear Sir,
Belvoir, November 15th 1754

I was favoured with your letter, from Rousby-Hall, of the 4th Instant. It demands my best acknowledgments, for the particular marks of Esteem you have expressed therein; and for the kind assurances of his Excellency, Governour Sharp’s good wishes towards me. I also thank you, and sincerely, Sir, for your friendly intention of making my situation easy, if I return to the Service; and do not doubt, could I submit to the Terms, that I should be as happy under your command, in the absence of the General, as under any gentleman’s whatever: but, I think, the disparity between the present offer of a Company, and my former Rank, too great to expect any real satisfaction or enjoyment in a Corps, where I once did, or thought I had a right to, command; even if his Excellency had power to suspend the orders received in the Secretary of Wars’ Letter; which, by the bye, I am very far from thinking he either has or will attempt to do, without fuller Instructions than I believe he has: especially, too, as there has been a representation of this matter by Governour Dinwiddie, and, I believe, the Assembly of this State; we have advices, that it was received before Demmarree obtained his Letter.
All that I presume the General can do, is, to prevent the different Corps from interfering, which will occasion the Duty to be done by Corps, instead of Detachments; a very inconvenient way, as is found by experience.
You make mention in your letter of my continuing in the Service, and retaining my Colo.’s Commission. This idea has filled me with surprise: for if you think me capable of holding a Commission that has neither rank or emolument annexed to it; you

must entertain a very contemptible opinion of my weakness, and believe me to be more empty than the Commission itself.
Besides, Sir, if I had time, I could enumerate many good reasons, that forbid all thoughts of my Returning; and which, to you, or any other, would, upon the strictest scrutiny, appear to be well-founded. I must be reduced to a very low Command, and subjected to that of many who have acted as my inferior Officers. In short, every Captain, bearing the King’s Commission; every half-pay Officer, or other, appearing with such commission, would rank before me; for these reasons, I choose to submit to the loss of Health, which I have, however, already sustained (not to mention that of Effects) and the fatigue I have undergone in our first Efforts; than subject myself to the same inconveniences, and run the risque of a second disappointment. I shall have the consolation itself, of knowing, that I have opened the way when the smallness of our numbers exposed us to the attacks of a Superior Enemy; That I have hitherto stood the heat and brunt of the Day, and escaped untouched, in time of extreme danger; and that I have the Thanks of my Country, for the Services I have rendered it.
It shall not sleep in silence, my having received information, that those peremptory Orders from Home, which, you say, could not be dispensed with, for reducing the Regiments into Independant Companies, were generated, hatched, & brought from Will’s-Creek. Ingenuous treatment, & plain dealing, I at least expected—It is to be hoped the project will answer; it shall meet with my acquiescence in every thing except personal Services. I herewith enclose Governour Sharp’s Letter, which I beg you will return to him, with my Acknowledgments for the favour he intended me; assure him, Sir, as you truly may, of my reluctance to quit the Service, and of the pleasure I should have received in attending his Fortunes: also, inform him, that it was to obey the call of Honour, and the advice of my Friends, I declined it, and not to gratify any desire I had to leave the military line.
My inclinations are strongly bent to arms.
The length of this, & the small room I have left, tell me how necessary it is to conclude, which I will do as you always shall find—Truly & sincerely, Your most hble Servant,

Geo. Washington.
Nov. 15th 1754

